 



Exhibit 10.81
EXECUTION COPY
     INCREMENTAL TERM LOAN ASSUMPTION AGREEMENT dated as of January 4, 2007
(this “Assumption Agreement ”), related to the CREDIT AGREEMENT dated as of
August 2, 2004, as amended pursuant to that certain Incremental Term Loan
Assumption Agreement and Amendment No. 1 dated as of April 1, 2005, that certain
Incremental Term Loan Assumption Agreement and Amendment No. 2 dated as of
March 24, 2006, as amended as of April 21, 2006, and that certain Incremental
Term Loan Assumption Agreement and Amendment No. 3 dated as of June 30, 2006 (as
amended, the “Credit Agreement”), among ALION SCIENCE AND TECHNOLOGY CORPORATION
(the “Borrower”), the Subsidiary Guarantors listed on the signature pages hereto
(solely with respect to Sections 6, 7, 9 and 10 hereof), the lenders from time
to time party to the Credit Agreement (the “Lenders”) and CREDIT SUISSE
(formerly known as Credit Suisse First Boston), as administrative agent (in such
capacity, the “Administrative Agent”) and as collateral agent for the Lenders.
     A. The Borrower has requested that the person set forth on Schedule I
hereto (the “Incremental Term Lender”) make Incremental Term Loans to the
Borrower pursuant to Section 2.24 of the Credit Agreement, in the aggregate
principal amount of $15,000,000.
     B. The Incremental Term Lender is willing to make Incremental Term Loans to
the Borrower on the Effective Date (as defined below), on the terms and subject
to the conditions set forth herein and in the Credit Agreement.
     Accordingly, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto agree as follows:
     SECTION 1. Defined Terms; Interpretation; Etc. Capitalized terms used and
not defined herein shall have the meanings assigned to such terms in the Credit
Agreement. The rules of construction set forth in Section 1.02 of the Credit
Agreement shall apply equally to this Assumption Agreement. This Assumption
Agreement shall be a “Loan Document” and an “Incremental Term Loan Assumption
Agreement” for all purposes of the Credit Agreement and the other Loan
Documents.
     SECTION 2. Incremental Term Loans. (a) The Incremental Term Lender hereby
agrees, severally and not jointly, to make an Incremental Term Loan to the
Borrower on the Effective Date in a principal amount equal to the Incremental
Term Loan amount set forth next to such Incremental Term Lender’s name on
Schedule I hereto.
     (b) All such Incremental Term Loans shall constitute “Term Loans” for all
purposes of the Credit Agreement and the other Loan Documents.
     (c) The proceeds of the Incremental Term Loans are to be used by the
Borrower solely for general corporate and other working capital purposes of the
Borrower and the Subsidiaries.



--------------------------------------------------------------------------------



 



2

     SECTION 3. Conditions Precedent to Incremental Term Loans. The obligation
of the Incremental Term Lender to make Incremental Term Loans on the Effective
Date shall be subject to the satisfaction of the following conditions precedent:
     (a) On the Effective Date, each of the conditions set forth in paragraphs
(b) and (c) of Section 4.01 of the Credit Agreement shall be satisfied and the
Administrative Agent shall have received a certificate to that effect dated as
of the Effective Date and executed by a Financial Officer of the Borrower.
     (b) The Administrative Agent shall have received (with sufficient copies
for each Incremental Term Lender) such legal opinions, board resolutions and
other closing certificates and documentation as shall be reasonably required by
the Incremental Term Lender, in each case consistent with those delivered on the
Closing Date under clauses (a), (c) and (d) of Section 4.02 of the Credit
Agreement.
     (c) The Administrative Agent shall have received a certificate, dated the
Effective Date and executed by a Financial Officer of the Borrower, confirming
that the Borrower will be in Pro Forma Compliance after giving effect to the
making of the Incremental Term Loans on the Effective Date and the application
of the proceeds therefrom.
     (d) The Administrative Agent shall have received all fees and other amounts
due and payable on or prior to the Effective Date, including, to the extent
invoiced, reimbursement or payment of all out-of-pocket expenses required to be
reimbursed or paid by the Borrower hereunder or under any other Loan Document.
     SECTION 4. Eurodollar Borrowings. To facilitate the inclusion of the
Incremental Term Loans, when made, in each outstanding Term Borrowing, the
Borrower and the Incremental Term Lender hereby agree pursuant to
Section 2.24(d) of the Credit Agreement that the Incremental Term Loans made
hereunder will be allocated ratably to each outstanding Eurodollar Term
Borrowing for purposes of determining the initial interest rate thereon, in each
case notwithstanding any contrary provision of the Credit Agreement. After
giving effect to the last sentence in Section 2.24(d), to give effect to the
making of the Incremental Term Loans hereunder and the treatment thereof as
“Term Loans” for all purposes of the Credit Agreement, the table in
Section 2.11(a) of the Credit Agreement shall be as set forth below:



--------------------------------------------------------------------------------



 



3

                Repayment Date   Amount
December 31, 2004
  $ 180,000  
March 31, 2005
  $ 180,000  
June 30, 2005
  $ 360,000  
September 30, 2005
  $ 360,000  
December 31, 2005
  $ 360,000  
March 31, 2006
  $ 360,000  
June 30, 2006
  $ 530,000  
September 30, 2006
  $ 655,000  
December 31, 2006
  $ 655,000  
March 31, 2007
  $ 692,500  
June 30, 2007
  $ 692,500  
September 30, 2007
  $ 692,500  
December 31, 2007
  $ 692,500  
March 31, 2008
  $ 692,500  
June 30, 2008
  $ 692,500  
September 30, 2008
  $ 692,500  
December 31, 2008
  $ 67,128,125  
March 31, 2009
  $ 67,128,125  
June 30, 2009
  $ 67,128,125  
Term Loan Maturity Date
  $ 67,128,125  

     SECTION 5. Representations and Warranties. To induce the other party hereto
to enter into this Assumption Agreement, the Borrower represents and warrants to
the Administrative Agent and each of the Lenders that, as of the Effective Date:
     (a) This Assumption Agreement has been duly authorized, executed and
delivered by each Loan Party party hereto, and constitutes a legal, valid and
binding obligation of such Loan Party in accordance with its terms. The Credit
Agreement constitutes a legal, valid and binding obligation of the Borrower in
accordance with its terms.
     (b) The representations and warranties set forth in Article III of the
Credit Agreement are true and correct in all material respects on and as of the
Effective Date with the same effect as though made on and as of the Effective
Date, except to the extent such representations and warranties expressly relate
to an earlier date (in which case such representations and warranties were true
and correct in all material respects as of such earlier date).
     (c) No Default or Event of Default has occurred and is continuing.
     SECTION 6. Effectiveness. This Assumption Agreement shall become effective
as of the date (the “Effective Date”) occurring on or prior to January 31, 2007
that (a) the Administrative Agent shall have received counterparts of this
Assumption Agreement that, when taken together, bear the signatures of (i) the
Borrower, (ii) each Subsidiary Guarantor, (iii) the Administrative Agent and
(iv) the Incremental Term Lender and (b) each of the conditions precedent set
forth in Section 3 hereof shall have been satisfied (or waived in writing by the
Incremental Term Lenders).



--------------------------------------------------------------------------------



 



4

     SECTION 7. Consent and Reaffirmation. Each Subsidiary Guarantor hereby
consents to this Assumption Agreement and the transactions contemplated hereby,
and each Loan Party hereby (a) agrees that, notwithstanding the effectiveness of
this Assumption Agreement, the Guarantee and Collateral Agreement and each of
the other Security Documents continue to be in full force and effect,
(b) confirms its guarantee of the Obligations (with respect to each Subsidiary
Guarantor) and its grant of a security interest in its assets as Collateral
therefor, all as provided in the Loan Documents as originally executed and
(c) acknowledges that such guarantee and/or grant continue in full force and
effect in respect of, and to secure, the Obligations under the Credit Agreement
and the other Loan Documents, including the Incremental Term Loans.
     SECTION 8. Expenses. The Borrower agrees to reimburse the Administrative
Agent for all reasonable out-of-pocket expenses incurred in connection with this
Assumption Agreement in accordance with the Credit Agreement, including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent.
     SECTION 9. Counterparts. This Assumption Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed an original, but
all such counterparts together shall constitute but one and the same contract.
Delivery of an executed counterpart of a signature page of this Assumption
Agreement by facsimile or electronic transmission shall be as effective as
delivery of a manually executed counterpart hereof.
     SECTION 10. Applicable Law. THIS ASSUMPTION AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
     SECTION 11. Headings. The headings of this Assumption Agreement are for
purposes of reference only and shall not limit or otherwise affect the meaning
hereof.
[Remainder of this page intentionally left blank]



--------------------------------------------------------------------------------



 



 

     IN WITNESS WHEREOF, the parties hereto have caused this Assumption
Agreement to be duly executed by their respective authorized officers as of the
day and year first above written.

                          ALION SCIENCE AND TECHNOLOGY CORPORATION    
 
                            By

       /s/ John M. Hughes                      
 
          Name:   John M. Hughes    
 
          Title:   Executive VP and CFO    
 
                        HUMAN FACTORS APPLICATIONS, INC.    
 
                            By

       /s/ John M. Hughes                      
 
          Name:   John M. Hughes    
 
          Title:   Treasurer    
 
                        ALION-METI CORPORATION    
 
                            By

       /s/ John M. Hughes                      
 
          Name:   John M. Hughes    
 
          Title:   Treasurer    
 
                        ALION-CATI CORPORATION    
 
                            By

       /s/ John M. Hughes                      
 
          Name:   John M. Hughes    
 
          Title:   Treasurer    
 
                        ALION-JJMA CORPORATION    
 
                            By

       /s/ John M. Hughes                      
 
          Name:   John M. Hughes    
 
          Title:   Treasurer    
 
                        ALION-BMH CORPORATION    
 
                            By

       /s/ John M. Hughes                      
 
          Name:   John M. Hughes    
 
          Title:   Treasurer    

[Alion Assumption Agreement]



--------------------------------------------------------------------------------



 



 

                          WASHINGTON CONSULTING, INC.    
 
                            By

       /s/ John M. Hughes                      
 
          Name:   John M. Hughes    
 
          Title:   Treasurer    
 
                        ALION-MA&D CORPORATION    
 
                            By

       /s/ John M. Hughes                      
 
          Name:   John M. Hughes    
 
          Title:   Treasurer    

[Alion Assumption Agreement]



--------------------------------------------------------------------------------



 



 

                          CREDIT SUISSE, CAYMAN ISLANDS BRANCH, individually, as
Administrative Agent and as an Incremental Term Lender,    
 
                          By

       /s/ Robert Hetu                      
 
          Name:   Robert Hetu    
 
          Title:   Managing Director    
 
                            By

       /s/ Cassandra Droogan                      
 
          Name:   Cassandra Droogan    
 
          Title:   Vice President    

[Alion Assumption Agreement]



--------------------------------------------------------------------------------



 



 

SCHEDULE I
Incremental Term Lenders

              Incremental Term Loan                   Incremental Term Lender  
Amount  
Credit Suisse, Cayman Islands Branch
  $ 15,000,000.00  
 
     
TOTAL COMMITMENT
  $ 15,000,000.00  
 
     

 